Title: To James Madison from Elias Vander Horst, 27 August 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


27 August 1801, Bristol. States that weather has been fine for harvest, which promises to be abundant. In consequence, grain, flour, and potatoes continue to decline in price. Reports indicate that crops on Continent are equally good, which also influences market. Encloses newspapers and copy of prices current.
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Duplicate copy (ibid.) bears postscript of 5 Sept., in which Vander Horst noted that the harvest was almost finished and both its quality and quantity were excellent. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
